UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1767


ROLAND CHAMBERS, JR.,

                Plaintiff – Appellant,

          v.

AMAZON.COM INC.; APPLE INC.; ARTIST DIRECT.COM; BOP.FM;
CCMUSIC.COM;   CD    BABY;   CD    UNIVERSE; HBDIRECT.COM;
RAKUTEN.COM; SEARS.COM; TOWER.COM,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Mary G. Lewis, District Judge.
(3:14-cv-04890-MGL)


Submitted:   November 30, 2015            Decided:   December 16, 2015


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland Chambers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roland Chambers, Jr., appeals the district court’s order

adopting     the        recommendation     of     the    magistrate       judge   and

summarily    dismissing        this     action   alleging    violations      of   the

Copyright Act of 1976 and the Digital Millennium Copyright Act

(DMCA).    We affirm.

                                           I

       In his complaint, Chambers stated that in 2001 he provided

to   Defendant     CD     Baby,   an    Oregon-based     business     entity,     five

compact discs (CD’s) containing 11 songs and one video, with CD

Baby    acting     as    an   “online    consignor.”        Reliable      Brokering,

described as “a business owned and operated by Roland Chambers,”

allegedly owned copyrights on six of the 12 pieces of work.                        In

2014,     Chambers       discovered     that     the    material    was    allegedly

selling beyond the quantity produced, and in various formats

including digital files and physical discs.                 CD Baby did not pay

Chambers for any of the CD’s until 2014, when Chambers purchased

a CD from Amazon.com.              Chambers discovered that CD Baby was

selling the copyrighted works in digital form, although Chambers

had not made the material available in such form.                    Additionally,

he discovered that other Defendants, including Amazon.com and

Apple, Inc., were offering the copyrighted material for sale in

digital and/or physical form.                  Chambers claimed violations of



                                           2
the Copyright Act and the DMCA.                       He sought damages exceeding $4

billion from various Defendants.

       The    magistrate          judge   granted        leave    to     proceed         in   forma

pauperis      and   recommended           summary       dismissal.            The     magistrate

judge found that Chambers had definitively stated facts showing

that only one CD had been sold and, therefore, he failed to

provide      support     for       his    claim       that     any     defendant         made     an

unauthorized copy of the copyrighted material.                                     The district

court        overruled        Chambers’           objections           and      adopted         the

recommendation,          finding         that     the       complaint        and     attachments

thereto failed to provide sufficient factual support for a cause

of action under either the Copyright Act or the DMCA.

                                                 II

       Although the district court did not articulate a basis for

its    dismissal,       it    appears      that       the    court     was    exercising        its

authority       under        28    U.S.C.       § 1915(e)(2)           (2012)       to    dismiss

Chambers’ in forma pauperis action sua sponte for failure to

state    a    claim.         The    truncated         treatment      given      the      claims    —

dismissing the action without ordering service of process on

Defendants — appears consistent with what Congress envisioned

with    § 1915(e),       namely,         requiring       dismissal       of        insubstantial

claims       without         requiring          defendants        to     file         responsive

pleadings.       See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir.

1996)     (en    banc)       (concluding          that       abbreviated           treatment      of

                                                 3
complaint    was   evidence       of    court’s       intent   to    exercise   its

dismissal authority under predecessor to § 1915(e)).

       Section 1915(e)(2) directs a district court to dismiss a

case if the court finds that it is frivolous or malicious, fails

to state a claim, or seeks damages from a defendant who is

immune from such relief.           “A complaint is subject to dismissal

for failure to state a claim if the allegations, taken as true,

show the plaintiff is not entitled to relief.”                      Jones v. Bock,

549 U.S. 199, 215 (2007).              Although “the allegations in pro se

complaints should be liberally construed,” De’Lonta v. Angelone,

330 F.3d 630, 633 (4th Cir. 2003), the complaint must contain

factual allegations sufficient “to raise a right to relief above

the speculative level” and “to state a claim to relief that is

plausible on its face.”           Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).       “Determining whether a complaint states a

plausible claim for relief [is] . . . a context-specific task

that   requires    the   reviewing       court    to    draw   on    its   judicial

experience and common sense.”             Ashcroft v. Iqbal, 556 U.S. 662,

679    (2009).     We    review    de     novo    a    § 1915(e)(2)     dismissal.

Slade v. Hampton Rds. Reg’l Jail, 407 F.3d 243, 248 (4th Cir.

2005).

                                         III

       “To establish a claim for copyright infringement under the

Copyright Act . . . , a plaintiff must prove that [he] possesses

                                          4
a   valid    copyright      and       that   the   defendant      copied      elements        of

[the]   work    that      are    original      and    protectable.”           Copeland        v.

Bieber, 789 F.3d 484, 488 (4th Cir. 2015).                       “Absent direct proof

of copying, which is hard to come by, a plaintiff may prove

copying indirectly, with evidence showing that the defendant had

access to the copyrighted work and that the purported copy is

‘substantially similar’ to the original.”                       Id.

       Chambers     did    not    set     forth    sufficient         facts   to   state       a

plausible claim of copyright infringement.                       Although he appeared

to identify a copyright by number, he stated that the copyright

was registered to Reliable Brokering — not to himself.                             Reliable

Brokering was simply described as “a business owned and operated

by Roland Chambers, Jr.”                Chambers did not provide any details

about the structure of Reliable Brokering.                       Chambers asserted in

the complaint that numerous copies of his CD — more than the

five    he   originally         supplied      CD     Baby   —    were    available           from

various Defendants but provided no evidence of this.                               We find

that    Chambers     did        not    set    forth     sufficient       facts         in     his

complaint      to   establish           either     that     he    possessed        a        valid

copyright or that any of the Defendants reproduced copyrighted

work.

       Through the DMCA, “Congress sought to mitigate the problems

presented by copyright enforcement in the digital age.”                                       MDY

Indus., LLC v. Blizzard Entertainment, Inc., 629 F.3d 928, 942

                                              5
(9th Cir. 2010).         “The DMCA contains three provisions directed

at     the    circumvention        of     copyright        owners’     technological

measures”      that     are     either    designed      to     control       access    to

copyrighted works or to protect a copyright owner’s rights.                           Id.

“A copyright owner alleging a violation of [the DMCA] must prove

that    the    circumvention       of    the     technological       measure       either

infringes or facilitates infringing a right protected by the

Copyright      Act.”          Storage    Tech.     Corp.      v.    Custom     Hardware

Engineering & Consulting, Inc., 421 F.3d 1307, 1318 (Fed. Cir.

2005) (internal quotation marks omitted).

       Chambers   did     not    state     any    facts      from    which    it    might

reasonably be inferred that there was a violation of the DMCA.

Specifically,      he    did     not     claim    to   have    put    into     place   a

technological measure that would have protected a copyright or

that any Defendant circumvented such a measure.                      Thus, dismissal

of the complaint insofar as it claimed a DMCA violation was

proper.

                                           IV

       We    therefore    affirm.         We     dispense     with    oral     argument

because the facts and legal arguments are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED



                                            6